John I. Purtle, Justice, dissenting. I disagree with the majority because I believe the appellant should be allowed to proceed informa pauperis. Obviously, there is no way he could raise the #1,000 which the court reporter will charge for the transcrit. He would naturally have to have additional money for attorney’s fees. All of this must be paid before he can perfect his appeal. Therefore, we are denying him the right to appeal his conviction. What he may have earned prior to his conviction, or what he might earn in the future, is all beside the point. What he has at this time is the sum of #99 per week unemployment benefits. No man can pay his own living expenses from this amount of income. Therefore, I would grant the petition to proceed in forma pauperis.